Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The recitations of the specific features of the multi-panel skirt system in claim 1 including the construction of (i) a first forward skirt panel extending along the bottom wall generally in the lengthwise direction between a leading edge and a trailing edge, the trailing edge of the first forward skirt panel being located adjacent to and aligned with or positioned laterally inboard of the first lateral side edge of the cargo enclosure; and (ii) a first aft skirt panel extending along the bottom wall generally in the lengthwise direction between a leading edge and a trailing edge aft of the first forward skirt panel relative to a forward travel direction of the cargo enclosure, the trailing edge of the first aft skirt panel being located adjacent to and aligned with or positioned laterally inboard of the first lateral side edge of the cargo enclosure; (iii) wherein the first aft skirt panel extends laterally inboard as the first aft skirt panel extends in the lengthwise direction from its trailing edge to its leading edge such that the leading edge of the first aft skirt panel is positioned laterally inboard of the trailing edge of the first forward skirt panel is not taught nor is fairly suggested by the prior art of record. 


The recitations of the specific features of the multi-panel skirt system in claim 20 including the construction of a first forward skirt panel extending along the bottom wall of the cargo enclosure generally in the lengthwise direction of the cargo enclosure between a leading edge and a trailing edge of the first forward skirt panel, with the trailing edge of the first forward skirt panel located adjacent to and aligned with or positioned laterally inboard of a first lateral side edge of the cargo enclosure; and a first aft skirt panel extending along the bottom wall aft of the first forward skirt panel generally in the lengthwise direction between a leading edge and a trailing edge of the first aft skirt panel relative to a forward travel direction of the cargo enclosure, with the trailing edge of the first aft skirt panel being located adjacent to and aligned with or positioned laterally inboard of the first lateral side edge of the cargo enclosure; wherein the first aft skirt panel extends laterally inboard as the first aft skirt panel extends in the lengthwise direction from its trailing edge to its leading edge such that the leading edge of the first aft skirt panel is positioned laterally inboard of the trailing edge of the first forward skirt panel; and further comprising, a second forward skirt panel extending along the bottom wall of the cargo enclosure generally in the lengthwise direction of the cargo enclosure between a leading edge and a trailing edge of the second forward skirt panel, with the trailing edge of the second forward skirt panel located adjacent to and aligned with or positioned laterally inboard of a second lateral side edge of the cargo enclosure; and a second aft skirt panel extending along the bottom wall aft of the second forward skirt panel generally in the lengthwise direction between a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658.  The examiner can normally be reached on 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 



LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612